Citation Nr: 1338198	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a right inguinal herniorrhaphy, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinea pedis, currently rated as 10 percent disabling.
 
3.  Entitlement to a compensable evaluation for a benign cyst of the left wrist.  

4.  Entitlement to service connection for a skin disorder of the hands and face, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from July 1967 to July 1987. 

This matter comes before the Board on appeal from an August 2007 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), to which the claims file was temporarily brokered for adjudication.  Jurisdiction of the Veteran's claims was later transferred to the Houston RO.

In June 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's Virtual VA efolder.  

In addition to appealing the above-captioned issues, the Veteran has applied to reopen a previously denied claim of service connection for ischemic heart disease, which he now alleges was caused by in-service herbicide exposure.  See February 2011 Veteran's Supplemental Claim for Compensation.  The Veteran also has raised this theory of entitlement in support of a separate claim for VA compensation for birth defects.  See November 2008 Correspondence.  The Board recognizes that the Agency of Original Jurisdiction (AOJ) has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era and, thus, does not qualify for payment of retroactive benefits for diseases presumptively linked to herbicides.  See generally Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  Nevertheless, as discussed below, the Board finds that further development is needed to ascertain whether the Veteran was exposed to herbicides during his service in Thailand.  In light of that pending development, the Board requests that the AOJ undertake appropriate action with respect to the Veteran's petition to reopen his ischemic heart disease claim and his original birth defects claim, both of which are predicated on allegations of in-service herbicide exposure and have not been adjudicated in the first instance.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the delay, further development is needed with respect to all of the claims on appeal.  38 C.F.R. § 19.9.  The Board will discuss each of its reasons for remand in turn.

I.  VA Treatment Records

At the June 2013 videoconference hearing, the Veteran testified that he was scheduled to undergo a consultation later that month with a VA physician ("Dr. K.") who had treated him for the skin disorders at issue on appeal.  See Board Hearing Tr. at 12.  The Veteran also indicated that he was continuing to receive regular VA treatment for his right inguinal herniorrhaphy residuals and was contemplating another surgery for that service-connected disability.  See Board Hearing Tr. at 10.  In light of the Veteran's testimony, the Board is now on notice of VA treatment that post-dates the most recent (January 2013) VA records associated with his paper claims file and Virtual VA efolder.  Accordingly, all records of that subsequent VA treatment, which are pertinent to this appeal, should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  



II.  Private Treatment Records

In addition to attesting to VA treatment, the Veteran indicated at his recent hearing that he was enrolled in a Tri-Care health insurance program, which covered the costs of his care from a private clinician ("Dr. H.") and a private hospital (Saint Joseph's Medical Center in Houston).  See Board Hearing Tr. at 11-12.  The Veteran testified that Dr. H. provided periodic treatment for "any pain he [was] having," including that associated with his service-connected right inguinal herniorrhaphy.  See Board Hearing Tr. at 12.  He further testified that, in the past year, he had visited Saint Joseph's Medical Center for dermatological treatment and a clinical evaluation of his service-connected left wrist cyst.  Id.  

Significantly, it does not appear that specific efforts to obtain Dr. H.'s records have been undertaken.  Conversely, the AOJ has twice requested records from Saint Joseph's Medical Center, first in April 2007 and again in November 2007.  However, neither of those records requests has met with a formal finding of unavailability and both predate the Veteran's latest assertions of private treatment.  

Accordingly, as the Board is now on notice of the existence of pertinent, and hitherto unobtained, private treatment records, they should be elicited on remand in accordance with the revised protocols set forth in 38 U.S.C.A. § 5103A(b)(2)(B).

III.  Verification of Alleged Agent Orange Exposure in Thailand 

Throughout the pendency of this appeal, the Veteran has contended that, while stationed in Southeast Asia during the Vietnam era, he came in contact with the herbicide Agent Orange.  See, e.g., November 2008, February 2011, and May 2011 Correspondence (collectively attesting to Agent Orange exposure incurred in Southeast Asia).  He has further asserted that this in-service herbicide exposure was a causal agent of his current skin disorders.  Id.  In light of these contentions, the Board must consider the presumptions afforded herbicide-exposed veterans who develop chronic diseases listed under 38 C.F.R. § 3.309(e).  While such diseases include chloracne, however, the record does not establish that the Veteran has that particular skin disorder.  Nevertheless, as discussed above, his claims file is not yet complete for rating purposes and, thus, a diagnosis of chloracne may not be categorically ruled out in his case.  Moreover, even in the absence of such a diagnosis, the Board must still consider whether a direct link exists between the Veteran's alleged in-service herbicide exposure and any of his other currently diagnosed skin disorders.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (noting that a claimant may establish service connection due to Agent Orange exposure under a theory of direct causation); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).

In this regard, the Board acknowledges, first and foremost, that the record does not establish that the Veteran served in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975.  Although he received the Vietnam Service Medal with Bronze Oak Leaf Cluster, the Republic of Vietnam Gallantry Cross with palm, and the Republic of Vietnam Campaign Medal, none of those decorations definitively denotes in-country service during the Vietnam era.  Moreover, as noted in the Introduction, the AOJ has formally determined that the Veteran did not have such service, and he has not contended otherwise.  See April 2011 Nehmer Memorandum for the Record (finding no evidence of service within the land border or inland waterways of Vietnam).  Accordingly, the Board has no basis to conclude that the Veteran meets the presumption of in-service herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii).  

Nevertheless, the Board may not conclusively rule out in-service herbicide exposure in the Veteran's case, given his allegations that such exposure occurred not in Vietnam but in Thailand, where he was stationed with the 8th Combat Support Group at Ubon Airfield (now part of the Royal Thai Air Force Base (RTAFB) in Ubon).  See May 2011 Correspondence.  In support of that contention, the Veteran has submitted a copy of his Air Force Commendation Medal citation, which indicates that this award was predicated on his service as a dental specialist assigned to the 8th United States Air Force Dispensary, Ubon Airfield, Thailand, from May 12, 1969, to May 9, 1970.  His other service personnel records likewise confirm that he had overseas service in Thailand on those dates.
In light of the above evidence, it is incumbent upon VA to observe the guidelines contained in the Adjudication Procedures Manual, M21-1MR.  Those internal protocols call for special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military installations, including Ubon Airfield, during the Vietnam era.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by documentation of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.

In this case, while the Veteran does not appear to have provided security near the air base perimeter of Ubon Airfield, he has nonetheless contended that he was exposed to Agent Orange during his year-long deployment at that Thai military installation.  However, while service personnel records, outlining his dates of service in Thailand have been associated with his claims file, neither his Official Military Personnel File nor the specific unit records corresponding to his assignment at Ubon Airfield  have been obtained.  Without such evidence, the Board is unable to determine whether the Veteran's daily activities at that installation brought him near the air base perimeter such that in-service herbicide exposure should be conceded. 

Accordingly, the Board finds that efforts should be made on remand to obtain the Veteran's Official Military Personnel File and relevant unit records.  38 C.F.R. § 3.159(c)(2).  Thereafter, his allegations of in-service herbicide exposure should be assessed pursuant to the M21-1MR guidelines.  To ensure compliance with those directives, a copy of the Compensation Service's "Memorandum for the Record" should be placed in the Veteran's claims file and his account of herbicide exposure incurred in Thailand should be referred to the Joint Services Records Research Center (JSRRC) for verification.  See M21-1MR, Part IV, Subpart ii, 2.C.10.r.

IV.  VA Examinations

In addition to the development requested above, VA examinations are needed in support of the Veteran's increased-rating and service-connection claims.
The Board recognizes that the Veteran has already been afforded examinations with respect to the issues on appeal.  See June 2012 VA Examination Reports.  Moreover, the Board acknowledges that, in the increased-rating context, the mere passage of time is insufficient to warrant additional examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In this case, however, the Veteran has testified as to a recent, and significant, worsening of all of his service-connected disabilities.  Specifically, he has complained of recurrent pain, swelling, and irritation in connection with both his right inguinal herniorrhaphy residuals and his tinea pedis.  See Board Hearing Tr. at 10-11.  The Veteran also has reported recurrent pain in the vicinity of his left wrist cyst.  See Board Hearing Tr. at 14.  Most significantly, he has alleged that each of those service-connected disabilities interferes with his ability to work as a mail handler and to undertake other activities of daily living.  See Board Hearing Tr. at 7, 9, 11, 14.  

The Veteran's testimony, and the evidence of ongoing VA and private treatment, collectively raise the possibility that his right inguinal herniorrhaphy residuals, tinea pedis, and left wrist cyst may have substantially worsened since they were last examined.  Accordingly, the Board finds that, on remand, the Veteran should be afforded updated VA examinations to address the current nature and severity of those service-connected disabilities, taking into account the provisions governing occupational impairment and other functional loss set forth in 38 C.F.R. § 4.10.  Moreover, given the Veteran's testimony that the pain associated with his right inguinal herniorrhaphy residuals is most severe "[d]uring the wintertime or [when] the weather [is] changing," and that the symptoms underlying his tinea pedis and left wrist cyst are also recurrent in nature, the Board requests that, to the extent possible, the updated examinations take place when those service-connected disabilities are at their most active stages.  See Board Hearing Tr. at 16.

In addition, the Board observes that the Veteran's tinea pedis and left wrist cyst have been rated by analogy under Diagnostic Codes 7813 and 7819, which contemplate dermatophytosis/ringworm and benign neoplasms, respectively.  38 C.F.R. § 4.118, Diagnostic Codes 7813, 7819 (pre-October 28, 2008).  Although both diagnostic codes are predicated on criteria that have been revised during this appeal, the Veteran has not requested consideration of the amended provisions and, thus, they are inapplicable here.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g).  It follows that, in assessing the nature and severity of his tinea pedis and left wrist cyst, an appropriate VA examiner should render findings responsive to the relevant skin criteria in effect prior to October 28, 2008.  

An appropriate VA examiner should also address the Veteran's assertions that his service-connected tinea pedis and left wrist cyst are productive of the same symptoms (e.g., pain, itching, redness, and swelling) that characterize the rashes on his face and hands.  See Board Hearing Tr. at 8.  Through such testimony, the Veteran has raised questions as to whether his skin symptoms collectively constitute a single disability, or whether they instead comport with distinct diagnoses, for which separate awards of service connection may be established even if a single disability rating is assigned.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  These questions, which are critical to resolving the Veteran's increased-rating and service-connection skin claims, exceed the Board's own capacity as a finder of fact and must therefore be resolved by an expert clinician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Unfortunately, the clinician who previously addressed the Veteran's skin disorder claims did not render findings that were adequate for rating purposes.  Instead, that clinician effectively left open the question of whether the Veteran had any current skin disorders of the face or neck that were not encompassed in his currently assigned disability awards.  Specifically, that clinician opined that the Veteran did not have currently diagnosed chronic skin diseases of the face or neck, but then declined to reconcile his extensive history of in-service and post-service treatment, which, by the clinician's own admission, had been found to warrant in-service diagnoses of pustular and seborrehic dermatitis of the eyelids and chronic tinea versus dyshidrotic eczema, as well as post-service diagnoses of pseudofolliculitis barbae, xerosis, lichen simplex chronicus, and eczema.  See June 2012 VA Skin Examination Report.  The presence of such diagnoses, which are also documented in the Veteran's service and post-service treatment records, constitute evidence of both in-service incurrence and current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the threshold requirement for service connection is met when a disability exists at a time the claim was filed, even if it resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  It follows that the June 2012 reviewing clinician's unfavorable opinion, which was predicated on the absence of a current diagnosis, is inadequate for rating purposes under McClain and Romanowsky.  

Accordingly, to ensure substantial compliance with VA's duty to assist, a medical examination and opinion must be scheduled and obtained on remand that adequately addresses the etiology of any skin disorder that affects the Veteran's face or hands and is not encompassed in his current awards of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  That opinion should be predicated on a complete review of the claims file, including any evidence obtained pursuant to this remand, and should specifically indicate whether any skin disorder of the face and hands, which is separate and distinguishable from the Veteran's tinea pedis and left wrist cyst, was caused or aggravated by any aspect of his active service, to expressly include any in-service herbicide exposure. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims file all records of treatment from the VA Medical Center in Houston, Texas, dated since January 2013.  Efforts to obtain these records should be memorialized in the Veteran's claims file.

If any of the above records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.  38 C.F.R. § 3.159(e).  

2.  After eliciting the necessary authorizations, obtain all medical records from the private clinician (Dr. H.) who has treated the Veteran for pain associated with his service-connected right inguinal herniorrhaphy residuals, and the private medical facility (Saint Joseph's Medical Center in Houston, Texas) where he has undergone dermatological treatment and clinical evaluation of his service-connected left wrist cyst.  Explain to the Veteran that any prior release for his private treating providers' records has expired and that he will need to furnish new authorizations in order for additional records to be obtained.   

In light of the recent changes to 38 U.S.C.A. § 5103A(b)(2)(B), two attempts should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be memorialized documented in the Veteran's claims file.

3.  Contact the National Personnel Records Center, or other appropriate unit records depository, and request the Veteran's Official Military Personnel File, to include all documentation of his daily work duties and performance evaluation reports, as well as all unit records pertaining his service with the 8th Combat Support Group at Ubon Airfield (now part of the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand) from May 12, 1969, to May 9, 1970.  Efforts to obtain these records should be memorialized in the Veteran's claims file.

4.  Notify the Veteran of the directives for developing claims based on in-service herbicide exposure in Thailand, as set forth in the Compensation Service's "Memorandum for the Record," and documented in M21-1MR, Part IV, Subpart ii, 2.C.10.r.  Place a copy of the Memorandum in the claims file.

5.  Request that the JSRRC take appropriate measures to verify the Veteran's account of in-service herbicide exposure incurred at the Ubon Airfield (now part of the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand) from May 12, 1969, to May 9, 1970.  

Provide the JSRRC with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the perimeters of that military base.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted). 

6.  After the development requested in items (1) through (5) is complete, schedule the Veteran for an appropriate examination to determine the nature and severity of his service-connected right inguinal herniorrhaphy residuals.  The Veteran's physical and electronic claims file, to include a copy of this remand, should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically identify all current residuals of the Veteran's right inguinal herniorrhaphy.  All signs and symptoms necessary for rating the Veteran's service-connected residuals should be reported in detail, (including all information necessary for rating such disability under Diagnostic Code 7338).  In addition, the examiner should specifically comment on how the Veteran's right inguinal herniorrhaphy residuals impact his activities of daily living, including his ability to obtain and maintain employment, if at all.  38 C.F.R. § 4.10.  A report should be prepared and associated with the Veteran's claims file.

7.  The Veteran should also be scheduled for a VA skin examination to determine the nature and severity of his service-connected benign left wrist cyst and tinea pedis, as well as the etiology of any other existing skin condition.  To the extent possible, the requested examination should take place when the Veteran's disabilities are at their most active stages.  The Veteran's physical and electronic claims file, to include a copy of this remand, should be made available to and be reviewed by the examiner in conjunction with the examination.  

After review of the record, and upon examination of the Veteran, the examiner should specifically diagnose any current skin disorders and specify whether such disorders are separate and distinguishable from the tinea pedis and left wrist cyst for which he is currently service connected.  

For any current skin disorder that is separate and distinguishable from the Veteran's service-connected tinea pedis and left wrist cyst, state whether such disorder was at least as likely as not (50 percent probability or greater) caused or permanently aggravated by his active military service, to specifically include any herbicide exposure incurred therein.  Even if no current skin disorder other than tinea pedis or a left wrist cyst is identified, the examiner should still opine as to whether any previously diagnosed skin disabilites existing during the period under review (October 2006 to the present day) were at least as likely as not caused or permanently aggravated by his active military service, to specifically include any herbicide exposure incurred therein.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In rendering these opinions, the examining clinician should expressly consider the complaints and clinical findings of body rashes noted in the service and post-service treatment records and the June 2012 VA examiner's report.  The examining clinician should also consider and accept as true the Veteran's own assertions as to observable symptoms of skin pain, redness, swelling, and irritation, which have persisted on a recurrent basis since his active service.

With respect to the Veteran's service-connected tinea pedis and left wrist cyst, the examination should include comprehensive physical evaluations and clinically-indicated diagnostic testing.  The examiner should specifically comment on how the Veteran's benign left wrist cyst and tinea pedis impact his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10.  

The report of the above examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, the examiner should expressly indicate this and provide a supporting rationale as to why such an opinion cannot be rendered without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Thereafter, and after undertaking any additional needed development, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

